DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 28 January 2022.  In view of this communication and the amendment concurrently filed, claims 1-40 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
Response to Arguments
The Applicant’s arguments, filed 28 January 2022, have been fully considered but are not persuasive.  
It is first noted that the paragraphs cited in the Remarks (page 9, lines 5-6) do not provide the alleged support for the newly added limitations.  Paragraphs 0055-0056 of the specification merely state that “the user… can return its attention to moving objects between the transducer subsystem and the return subsystem”, while paragraphs 0070-0071 of the specification disclose that “during the dropping, no user interaction is needed” and that hydraulic “pusher 230 provides a mechanical advantage to allow, for example, a user to move array A into container 220”.  Thus, the application discloses a user operating the hydraulic pusher, but there is no corresponding structure disclosed, and the nature of said operation is still unclear.
The Applicant’s first argument (page 9, lines 7-20 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 101, the device will operate as disclosed because of the amended recitations of interaction by a user.  However, as stated above, the only specific interaction by a user disclosed in the application is the operation of the hydraulic pusher (¶ 0071 of the specification).  This provides no direct interaction between the user and the loose objects, and thus provides no additional precision in their placement.  
While the argument alleges that precise placement or alignment is not required, this is untrue.  As stated previously, the electro-magnetic force is induced in the coils with a polarity that opposes the field of the inducing magnets (¶ 0036 of Shin).  Thus, if the magnetic field were to be parallel to the plane of the coil rather than perpendicular to it, as shown by the arrows in fig. 1 of Shin, the same magnetic force would not be generated.  Further, the elongated nature of the objects shown in the drawings would not allow the objects to fall through the transducer subsystem if they were aligned improperly (i.e. if laid horizontally, the objects would be too wide to fit within the channels of the transducer subsystem).  Thus, this argument is unpersuasive, as the ability to orient the objects properly appears critical to the system operating as disclosed, and the previous grounds of rejection under 35 U.S.C. 101 are maintained.
The Applicant’s second argument (page 9, lines 21-24 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 112, should be withdrawn because the recitation of “a user” now allegedly clarifies all potential confusion arising from the array of objects.  No explanation or evidence is provided in support of this broad allegation.  As stated above, the specification provides no support for how a user interacts with the objects directly, only vaguely stating that the user somehow operates the hydraulic pusher.  This does not clarify any of the previously raised issues regarding positioning of the objects.  Further, the claims now recited multiple functional limitations without any disclosure of the corresponding structures or materials responsible for those functions.  Therefore, the previous grounds of rejection under 35 U.S.C. 112 are maintained, and additional grounds have been added.
The Applicant’s third argument (page 9, line 25 to page 10, line 7 of the Remarks) alleges that, regarding the previous grounds of rejection under 35 U.S.C. 102 and 103, the prior art does not disclose the newly added limitations regarding the involvement of “a user” in positioning the objects.  Since the prior art discloses automated systems of generating electrical current, this argument is persuasive and said grounds have been withdrawn.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claim 1 recites “a return subsystem for returning the re-accumulated objects of the array collectively from the lower end to the upper end”.  The application discloses an array of loose objects (i.e. magnets 300) that are dropped from an upper chamber through transducers, collected in a bottom chamber, moved from the bottom chamber to a container, raised within the container, and then moved from the container to the upper chamber.  The application discloses that the objects are moved between the chambers and the container by “a hydraulic pusher” (¶ 0071, 0074), which appears to merely be a series of pumps.
The device will not operate as disclosed.  In order to repeat this process continuously as disclosed (¶ 0056) the objects would need to be replaced at their start positions in the same orientation they were originally, at least with their polarities oriented in the same directions.  However, with the elements responsible for moving the objects being simple hydraulic devices, such precision would be impossible.  While such pushers could certainly transfer the objects between the chambers and the container by pumping fluid from one to the other, no means has been disclosed for maintaining the positions, spacing, or orientation of the objects.  Thus, it is unclear how this process could be performed, or repeated continuously, as the positions of the objects would need to be reset each time.  
Claims 2-10 are rejected due to their dependency on claim 1.
Claim 11 recites “returning the re-accumulated objects of the array collectively from the lower end to the upper end”.  For the same reasons given in regard to claim 1, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time.  
Claims 12-19 are rejected due to their dependency on claim 11.
Claim 20 recites “returning the objects of the array from the lower end to the upper end”.  For the same reasons given in regard to claim 1, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time.  
Claims 21-30 are rejected due to their dependency on claim 20.
Claim 31 recites “returning the objects of the array from the lower end to the upper end”.  For the same reasons given in regard to claim 1, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time.  
Claims 32-40 are rejected due to their dependency on claim 31.
Claim(s) 1-40 is/are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f)  An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a return subsystem for receiving the re-accumulated objects of the array responsive to physical interaction with the objects by the user” (claim 1, lines 8-9);
“a return subsystem… for returning the re-accumulated objects of the array collectively from the lower end to the upper end” (claim 1, lines 9-10);
“a return subsystem for receiving the re-accumulated objects of the array responsive to physical interaction with the objects by the user” (claim 20, lines 7-8); and 
“a return subsystem… for returning the re-accumulated objects of the array collectively from the lower end to the upper end” (claim 20, lines 8-9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the transducer subsystem is configured to permit physical interaction with the objects by a user” and the return subsystem configured “for receiving the re-accumulated objects of the array responsive to a physical interaction with the objects by a user”.  However, the corresponding structure must be disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999); also MPEP 2181(II)(A).  Since no corresponding structure is disclosed in the application, these functional limitations are indefinite.
Claim 1 recites “a return subsystem for returning the re-accumulated objects of the array collectively from the lower end to the upper end”.  The application discloses an array of loose objects (i.e. magnets 300) that are dropped from an upper chamber through transducers, collected in a bottom chamber, moved from the bottom chamber to a container, raised within the container, and then moved from the container to the upper chamber.  The application discloses that the objects are moved between the chambers and the container by “a hydraulic pusher” (¶ 0071, 0074), which appears to merely be a series of pumps.
In order to repeat this process continuously as disclosed (¶ 0056) the objects would need to be replaced at their start positions in the same orientation they were originally, at least with their polarities oriented in the same directions.  However, with the elements responsible for moving the objects being simple hydraulic devices, such precision would be impossible.  While such pushers could certainly transfer the objects between the chambers and the container by pumping fluid from one to the other, no means has been disclosed for maintaining the positions, spacing, or orientation of the objects.  Thus, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time, rendering the claim indefinite.  
Claims 2-10 are rejected due to their dependency on claim 1.
Claim 11 recites “permitting… physical interaction with the objects by a user” and “receiving the re-accumulated objects of the array responsive to physical interaction with the objects by a user”.  However, the corresponding materials or acts must be disclosed in the specification in a way that one skilled in the art will understand what materials or acts will perform the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999); also MPEP 2181(II)(A).  Since no corresponding material or act is disclosed in the application, these functional limitations are indefinite.
Claim 11 recites “returning the re-accumulated objects of the array collectively from the lower end to the upper end”.  For the same reasons given in regard to claim 1, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time.  
Claims 12-19 are rejected due to their dependency on claim 11.
Claim 20 recites “the transducer subsystem is configured to permit physical interaction with the objects by a user” and the return subsystem configured “for receiving the re-accumulated objects of the array responsive to a physical interaction with the objects by a user”.  However, the corresponding structure must be disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999); also MPEP 2181(II)(A).  Since no corresponding structure is disclosed in the application, these functional limitations are indefinite.
Claim 20 recites “returning the objects of the array from the lower end to the upper end”.  For the same reasons given in regard to claim 1, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time.  
Claims 21-30 are rejected due to their dependency on claim 20.
Claim 31 recites “permitting… physical interaction with the objects by a user” and “receiving the re-accumulated objects of the array responsive to physical interaction with the objects by a user”.  However, the corresponding materials or acts must be disclosed in the specification in a way that one skilled in the art will understand what materials or acts will perform the recited function.  See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999); also MPEP 2181(II)(A).  Since no corresponding material or act is disclosed in the application, these functional limitations are indefinite.
Claim 31 recites “returning the objects of the array from the lower end to the upper end”.  For the same reasons given in regard to claim 1, it is unclear how this process could be repeated continuously as the positions of the objects would need to be reset each time.  
Claims 32-40 are rejected due to their dependency on claim 31.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Shin (US 2003/0151258 A1) discloses a system for generating electrical current comprising a transducer subsystem and a return subsystem, wherein movement of volume of fluid in the fluid body corresponding to the plurality of objects is conducted collectively;
Westmoreland (US 2016/0215753 A1) discloses a system for generating electrical current comprising objects dropped through a transducer subsystem, further comprising a suspension mechanism associated with the upper end of the transducer subsystem for selectively suspending the objects above, and releasing the objects into the transducer subsystem.
Park (US 2017/0101976 A1) discloses a buoyancy lift gravity powered electrical generator;
Burns, III et al. (US 9,166,458 B1) discloses a series of pump/generator devices designed to generate electrical current by passing magnets through a fluid system having electromagnetic coils surrounding it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834